                                                                                          O
1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   GABRIEL GONZALEZ,                            ) Case Nos. CR 04-1189-CAS
                                                  )           CV 09-8408-CAS
12                       Petitioner,              )
13                v.                              )
                                                  ) ORDER
14
     UNITED STATES OF AMERICA,                    )
15                                                )
16                       Respondent.              )
                                                  )
17                                                )
18
19         The Court is in receipt of petitioner’s objection to the Court’s order denying his
20   petition to file a motion pursuant to Rule 60(b), CR Dkt. 199, as well as his motion to
21   remove, seal, and alter the Court’s published decisions in this case, CR Dkt. 197.
22         The Court has reviewed petitioner’s objection and finds no reason to reconsider its
23   denial of his petition to file a Rule 60(b) motion.
24         With respect to petitioner’s request to seal the Court’s previous orders in this
25   action, the Court observes that there is a “strong presumption in favor of access to court
26   records” which can only be overridden if there are “sufficiently compelling reasons for
27   doing so.” Foltz v. State Farm Mut. Auto. Ins. Co., 331 F. 3d 1122, 1135 (9th Cir. 2003).
28



                                                  -1-
1    Petitioner speculates that he will be the subject of violent acts by other prisoners if they
2    are able to access the content of the Court’s orders in this action. Dkt. 197 at 1.
3    Petitioner’s speculation alone, without any facts demonstrating that he has been
4    specifically targeted for violence based on the contents of the Court’s orders, is
5    insufficient to demonstrate a compelling reason to seal the Court’s orders. Petitioner also
6    fails to demonstrate a compelling reason to seal court records because the Court’s orders
7    do not contain any sensitive information, nor do they contain any details about petitioner,
8    or the crime that he was convicted of, that are not otherwise publicly available.
9          Accordingly, the Court DENIES petitioner’s motion to seal the Court’s orders,
10   without prejudice to petitioner’s refiling the motion when and if he can identify specific
11   facts demonstrating that he has been targeted for violence based on information that can
12   only be found in the Court’s filed orders.
13         IT IS SO ORDERED.
14
15   DATED: July 17, 2019
16
17                                                          CHRISTINA A. SNYDER
                                                        UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28



                                                  -2-
